DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed 8/29/22 has been entered, currently claims 1-15 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10655338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of US Patent 10655338 would anticipate the present claims.  US patent 10655338 contains MDF or HDF with a treatment at the side edge with a super absorbing material of sodium polyacrylate.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-26, and 28-31 of copending Application No. 16808745 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applicants claims of 14-26 and 28-31 would be anticipated by the current claims.  The copending claims require an impregnation agent and current claims 2 and 7 teach the impregnation agent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/374448 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applicants claims of 1-20 would anticipate/render obvious the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application 17/374356 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applicants claims of 1-20 would anticipated/rendered obvious by the current claims specially claims 1,2,5.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application 17/374412 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applicants claims of 1-20 would anticipated/rendered obvious by the current claims specially claims 1,2,5.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application 17/504781 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applicants claims of 1-15 would be anticipated/rendered obvious by the current claims, specifically claims 1-3.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Segaert (US Publication 20090260313) in view of Sasse (DE 10250695) which is being machine translated and Keene (US Publication 20150068838).
a.	As to claims 1, 2, 8, 10, 11, Segaert discloses a floor panel made of MDF or HDF wherein said floor panel comprises a decorative layer on top of the MDF/HDF layer.  The panel further comprises a first coating layer 39 that prevents moisture penetration and a second coating layer 40 that can be an impregnation agent coating with moisture resistance.  The coatings 39 and 30 are located at the joint where the mechanical coupling means are that join two floor boards together. However is silent to a second coating comprising a sealing agent based on sodium polyacrylate.
b.	Sasse discloses a floor element wherein a superabsorbent material is applied to the edge forming joint of the floor material, to seal the edge and protect water ingress.
c.	Keene discloses a flooring system wherein superabsorbent material wherein the flooring is sodium polyacrylate.
d.	It would have been obvious to one of ordinary skill in the art to have modified Segaert and used the superabsorbent material coating layer of Sasse as the first coating of layer as it would provide help to provide a water tight barrier in the joint and prevent ingress of water in the wood since the material of Sasse is a suitable alternative.  See MPEP 2144.05.
e.	It would have further been obvious to one of ordinary skill in the art to have modified Segaert, and Sasse and used sodium polyacrylate as the superabsorbent material as it’s a known material in flooring that would provide a suitable alternative for the superabsorbing material.  See MPEP 2144.06.

f.	As to claims 3 and 4, claim 1 is directed to the final product of a floor board wherein the edge was treated with an impregnation agent, therefore the final product comprises a dried edge coatings and therefore a solvent is not required in the final product.  Therefore claims 3 and 4 are met.

g.	As to claims 6, 9and 12, Segaert discloses an impregnation agent.  Therefore since an impregnation agent is present within the layer, it is being treated as being fully impregnated, and therefore it will read on applicant’s claim of being impregnated at a depth of at least 1 millimeter.

Claim 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Segaert (US Publication 20090260313) and Sasse (DE 10250695) which is being machine translated and Keene (US Publication 20150068838) in view of Rehnberg (US Publication 20110319558).
a.	Segaert and Sasse and Keene render claim 1 obvious for the reasons noted above, however are silent to the use of	photocuring acrylate.
b.	Rehnberg discloses the use of a UV curable acrylate primer layer within flooring.
c.	It would have been obvious to one of ordinary skill in the art to have used a the primer composition of Rehnberg to adhere the sealing layer of Segaert because one of ordinary skill in the art knows that a primer composition would provide increased adhesion of the sealing agent to the board and therefore allow for better waterproof protection to the floor.

Allowable Subject Matter
Claims 5, 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive.
	a.		Applicant argues that the double patenting rejections should be removed as the claims are not anticipated or rendered obvious by the other references. The current claims would still be meet by the applications/patents noted above because the claims of each of the inventions noted above would be considered obvious variants of each other.
		Further it should be noted that in MPEP 804 where it is disclosed that "the specification can always be used as a dictionary to learn the meaning of a term in a patent claim." In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) /n re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).

b.		Applicant’s argument that the combination of references fail to teach claim 1, the examiner respectfully disagrees and argues that the combination of references met all the limitations of claim one and it would have been obvious to one of ordinary skill in the art to have modified these references.  The Sasse teaches the use of super absorbing material to protect the edge of a floor but doesn’t teach the material.  Keane teaches the materials of super absorbing materials to be sodium polyacrlylate which can be used within flooring articles.  One would look to combine these references because the material of Keene would solve the same problem of Sasse as it would provide the function of being a super absorbing bead for the edge of flooring and would therefore be a suitable material to use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785